Judgment of resentence, Supreme Court, New York County (Edwin Torres, J.), rendered February 8, 2006, resentencing defendant, upon his conviction, after a jury trial, of three counts of burglary in the first degree, to concurrent terms of 20 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentences to concurrent terms of 15 years, and otherwise affirmed.
The court’s conclusion regarding defendant’s role in the crimes was supported by the trial evidence. We find the sentences excessive to the extent indicated. Concur—Mazzarelli, J.P., Saxe, Marlow, Catterson and Malone, JJ.